Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 2, 2009, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fifth degree.
Defendant pleaded guilty to criminal possession of a controlled substance in the fifth degree. In accordance with the plea agreement, he was sentenced to IV2 years in prison, to be followed by one year of postrelease supervision. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Consequently, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Malone Jr., Kavanagh and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.